Case: 19-60709     Document: 00515814417         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 8, 2021
                                  No. 19-60709                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   MD Omar Faruk,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 341 947


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          MD Omar Faruk, a native and citizen of Bangladesh, requests we
   review the negative credibility determination made against him in his
   immigration proceedings. He argues the statements and testimony that the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60709      Document: 00515814417          Page: 2   Date Filed: 04/08/2021




                                    No. 19-60709


   Immigration Judge characterized as vague or inconsistent can be read as
   credible.
          We grant deference to an Immigration Judge’s credibility
   determination as upheld by the Board of Immigration Appeals. Wang v.
   Holder, 569 F. 3d 531, 536-38 (5th Cir. 2009). A credibility finding is proper
   if based on “any inconsistency or omission . . . as long as the totality of the
   circumstances” supports the finding. Id. at 538 (internal quotation marks
   and citation omitted). Alternate explanations for statements at issue in
   credibility findings do not necessarily compel us to make a finding. Avelar-
   Oliva v. Barr, 954 F.3d 757, 768 (5th Cir. 2020)
          In this case, the Immigration Judge cited to several vague statements
   and inconsistencies. Reviewing the record, we are not compelled to find that
   Faruk was credible.
          DENIED.




                                         2